                        UNITED STATES DISTRICT COURT
                         DISRICT OF MASSACHUSETTS



                                                       Civil Action 17-cv-10701-GAO


                                     Steven Merola,
                                        Plaintiff

                                              v.

                                  Peter M. Coco et al
                                      Defendant



                                ORDER OF DISMISSAL

O’Toole, D.J.

       In accordance with the Court's Order dated September 18 2019, it is hereby ORDERED

  that the above-entitled action be and hereby is dismissed.

                                                                By the Court,

                                                                 /s/ Taylor Halley
                                                                 Deputy Clerk

September 18, 2019
